DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2017/043938 26 July 2017 filed under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/366,755, filed on 26 July 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Accordingly, the effective priority date of the instant application is granted as 26 July 2016. 

Claim Status
Claims 2, 4-6, 13, 15, 19-20, 23-24, 26, and 32-33 are cancelled. Claims 3, 7-12, 14, 16-18, 21-22, 25, and 27-29 are amended. Claims 1, 3, 7-12, 14, 16-18, 21-22, 25, and 27-30 are under examination.

Objections to the Claims
Claim 17 is objected to because of the following informalities: the claim recites “tandem repeat nucleotides sequences” (final four words). The term “nucleotides” should be in the singular, “nucleotide”.
Claim 29 is objected to because of the following informalities:  The claim recites “the genetic construct of any one of claim 1.” The examiner suggests correction, such as deleting “of any one.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 18 recites “wherein the activity of the synthetic promoter is at least 10%, at least 50%, or at least 100% higher in the target cells relative to non-target cells.” Either this is an inherent property of (that naturally flows from) the synthetic promoter of claim 1, or it is not. To the extent it is an inherent property of (that naturally flows from) the product/structure of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to the instant claim, it is noted that the "wherein the activity of the synthetic promoter is at least 10%, at least 50%, or at least 100% higher in the target cells relative to non-target cells" clause does not recite any additional structure(s), but simply states a characterization or conclusion of the results of the structure positively recited in regard to the non/target cells. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas 
Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what additional elements must occur in the claim, in addition to the positively-recited structure, in order to result in “wherein the activity of the synthetic promoter is at least 10%, at least 50%, or at least 100% higher in the target cells relative to non-target cells.”  
Claim 29 recites “A composition comprising the engineered genetic construct of (any one of) claim 1” (parentheses set off a needed correction noted under “Objections to the Claims”.) “A composition comprising” dose not further limit the structure of the independent/base claim 1, as the engineered genetic construct in claim 1 is already presented in open language of “comprising” thus indicating other elements in the context of the structure and thus a composition. Claim 29 amounts to a duplicate claim. 
In anticipation of applicant’s response the examiner would like to bring to the applicant’s attention, MPEP 608.01(m): When two claims in an application comply with the requirements of 35 U.S.C. 112(d) but are duplicates, or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-11, 18, 21-22, 25, 27-29 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by NALDINI (NALDINI, et al. WO2007000668A2; Publ. Date: 4 January 2007).
NALDINI is directed to a gene transfer vector suitable for genetic engineering approaches, such as gene therapy, gene transfer and/or regulation of expression of a transgene comprising a miRNA sequence target "operably linked" to the transgene (p. 3 lns 8-11). NALDINI also teaches that miRNAs applied to integrating vectors, can circumvent problems of transgene dysregulation, which can occur as a result of insertional position effects (integration next to strong promoter/enhancer sequences that override the transcriptional control of the vector-internal promoter) and enable highly cell-specific patterns of transgene expression (p. 7 lns 12-16) and effectively de-target transgene expression from a particular cell type, while still allowing for broad tissue expression (p. 9 lns 19-21). NALDINI teaches the additional following elements for vector constructs (i.e. vectors comprising NALDINI claim 1; instant c. 27) for various applications: 
1) miRNA targets (i.e. miRNA binding site(s)/sensor(s));
wherein the miRNA target(s) are in a 3’ UTR (p. 61) (instant c. 1)
wherein there are 4 miRNA targets in tandem, claim 4; and p. 4 ln 5; p. 13 lns 20-22; p. 61 lns 12-18 (instant c. 3 and 7)
wherein the tandem miRNA targets are identical, claim 4; and p. 3 lns 25-26 (instant c. 8)
wherein the tandem miRNAs targets are different, claim 4; and p. 3 lns 29-30; p. 61 lns 12-18 (instant c. 9
wherein at least one miRNA (miR) is mir-21 (p. 25 lns 8-15) (instant c. 10) 
2) a synthetic liver-tissue specific promoter operably linked to a transgene/product of interest and to tandem miRNAs, (for example, see p. 1 lns 27-28; p. 13 lns 20-22 “LV.ET.hFIX.mirT”; p. 10 lns 10-13 “albumin promoter” p. 66 lns 26-27 “LV.ALB.GFP” and Fig. 1c) (instant c. 1); In regard to the level of activity of NALDINI’s synthetic, liver-specific promoter(s), NALDINI teaches that LV.ALB.GFP expression is predominately confined to hepatocytes, indicating tissue specificity of the promoter and lack of expression in most other cell types (p.10 lns 10-13 and p. 66 lns 26-27). Thus, as per the applicant’s disclosure on p. 5 ¶3, NALDINI’s synthetic tissue specific promoter(s) are considered to have higher activity in target cells relative to non-target cells if expression of the nucleic acid to which the synthetic promoter is operably linked is higher in target cells (e.g. 10%) relative to non-target cells (even in the absence of a miRNA sensor). Furthermore, NALDINI discloses stable (and higher) levels expression with the liver-specific constructs in the presence of miRNAs in target cells as compared to non-target cells (see for instance p.11 lns 14-18, 28-32, where the vector construct LV.ET.hFIX mir142-3pT had prolonged cell-specific expression). NALDINI summarizes by stating “Upon vector administration in vivo, the present invention will avoid vector expression in antigen presenting cells of the immune system, which are part of the hematopoietic system, and thereby prevent the initiation of an immune response against the transgene. Conceivably, when applied to a tissue-specific promoter which targets expression to hepatocytes, it would allow suppressing ectopic expression in a transduced APC.” Thus, NALDINI teaches engineered genetic constructs wherein the instant c. 18).
3) a pharmaceutical compositions comprising a vector comprising one or more deliverable therapeutic and/or diagnostic transgenes(s) (claims 5 and 14-15; and p.55 lns 16-17) including proteins (e.g. GFP, p. 61 lns 12-18; Fig. 1a) (instant c. 21-22, 29);
4) a method of delivering the engineered genetic construct to a cell (p. 5 lns 20-21; p. 43 lns 12-14) (instant c. 31) including target cells—comprising the engineered genetic construct (claim 16; Figs. 2-3, 5-6) (instant c. 28)—such as tumor cells or differentiated cells such as a neuron, astrocyte, glial cell, microglial cell, macrophage, monocyte, epithelial cell, endothelial cell or hepatocyte (p. 43 lns 3-12) (instant c. 11); and
5) applications for treating cancer and neurological diseases and diseases of the immune system and suitable therapeutic genes including those coding for tumor suppressor proteins, enzymes, pro-drug activating enzymes, immunomodulatory molecules, antibodies, engineered immunoglobulin-like molecules, fusion proteins, hormones, membrane proteins, vasoactive proteins or peptides, cytokines, chemokines, anti-viral proteins, antisense RNA and ribozymes (p. 56 lns 16-) (instant c. 25).
In further regard to instant claim 1, NALDINI also teaches that a specific use of the miRNA-regulated vector design would be in the treatment of cancer, citing that several reports have indicated that specific miRNAs are downregulated in certain tumors. NALDINI teaches that the appropriate miRNA target sequence(s) (e.g. miR-15 and/or miR-145) could be included in a vector expressing a toxic transgene. In such a scenario, normal cells expressing miR-15 or mir-145, including vector producing cells, would suppress production of the toxin and thus survive, at least one miRNA is inactive or active at a low level in the target (cancer) cells, and wherein the at least one miRNA is active in non-target (normal) cells at a level detectable by the miRNA sensor. The level is “detectable” as suppression of the toxic transgene is mediated by the miRNA in the non-target cell and results in non-target cell survival.
Although NALDINI does not specifically teach a kit (instant c. 30), NALDINI teaches practical application where doctors are best to determine dosing for administering vectors for gene therapy (p. 55 lns 20-22) and thus implies provision to doctors of necessary elements comprising the vectors/pharmaceutical compositions/engineered genetic constructs necessary for applying therapy. Thus, NALDINI anticipates a kit as disclosed in claim 30 of the instant application, before the time of filing.
Although NALDINI does not teach all of the elements in a single embodiment identical to the instant application, NALDINI clearly anticipates, before the filing date of the instant application, a vector comprising an engineered genetic construct comprising at least one synthetic promoter that has higher activity in target cells relative to non-target cells and is operably linked to (a) a nucleotide sequence encoding a product of interest and (b) a 3' untranslated region (UTR) comprising at least one microRNA (miRNA) sensor that includes at least one miRNA binding site to which at least one miRNA binds, wherein the at least one miRNA is inactive or active at a low level in the target cells, and wherein the at least one miRNA 

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
NALDINI—Schlabach—Yan 
Claims 12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over NALDINI as applied to claim 1 above, and further in view of Schlabach (Schlabach MR, et al. PNAS; 2010 Feb 9;107(6):2538-43) and Yan (Yan Z, et al. Human Gene Therapy; 2015 Jun 1;26(6):334-46).
NALDINI teaches a vector comprising an engineered genetic construct comprising at least one synthetic promoter that has higher activity in target cells relative to non-target cells and is operably linked to (a) a nucleotide sequence encoding a product of interest and (b) a 3' untranslated region (UTR) comprising at least one microRNA (miRNA) sensor that includes at least one miRNA binding site to which at least one miRNA binds, wherein the at least one miRNA is inactive or active at a low level in the target cells, and wherein the at least one miRNA is active in non-target cells at a level detectable by the miRNA sensor wherein the vector is delivered to target (and also non-target) cells for gene therapeutic effects and/or expression of reporter constructs.
NALDINI does not explicitly teach a synthetic promoter in the aforementioned engineered vector/genetic construct that has a length of 100-500 nucleotides, wherein the synthetic promoter includes tandem repeat nucleotide sequences wherein each repeat is less than 12 nucleotides in length, wherein the synthetic promoter includes 2-20 tandem repeat nucleotide sequences, wherein a nucleotide spacer is positioned between each of the tandem repeat nucleotide sequences. Although many promoters used in gene therapy probably 
Schlabach teaches a method for the synthetic optimization of promoters using an unbiased screen of a synthetic 10-bp repeat sequence library to identify synthetic enhancer elements capable of increasing transcription from a minimal CMV promoter and demonstrates that a 100-bp synthetic enhancer can be engineered to match or exceed the promoter strength of the strongest known mammalian promoters (p 2542 ¶1). Schlabach also demonstrates that transcription levels from synthetic promoter/enhancers can be further modulated by altering the number of repeats present (p 2542 ¶2). Schlabach teaches that elements can be generated that have a strong bias (of expression) for the cell line in which they were initially screened, and that frequently exhibit lower activity in other lines (p 2542 ¶3). Schlabach also teaches that it is possible to modify minimal promoters when the size of the promoter is limited by the vector of delivery and teaches the use of gapped repeats to take advantage of the symmetrical nature of transcription factor binding sites (p. 2542 ¶5-6). Finally Schlabach teaches that the identified complement of synthetic 10-mer repeat enhancers could be used to look for optimization or for pairing between particular enhancers and minimal promoters: “One could also take different enhancers and combine them with a synthetic minimal promoters either designed de novo or taken from the 20,000 known genes” (p. 2542 ¶7). Yan demonstrated specific reduction to practice of Schlabach’s findings by screening a set of 100-mer synthetic enhancer elements, composed of ten 10-bp repeats, for their ability to augment CFTR transgene expression from a short 83-bp synthetic promoter in the context of a rAAV vector designed for use in a cystic 
NALDINI teaches that miRNA-mediated approaches for restricting gene expression have several advantages over other strategies of regulating transgenes including the reliance on tissue specific promoters in efforts to limit expression from professional antigen presenting cells (APCs). NALDINI states that tissue specific promoters demonstrate 'leaky' expression in a fraction of non-target cells which occurs, in part, due to the fact that reconstituted promoters, modified for inclusion into a vector system, often loses some of their cell specificity (p. 9 lns 9-16; see also pp. 68-69). NALDINI also teaches a need for conserving the size of the engineered genetic constructs by use of a bi-directional synthetic promoter when delivering two transgenes in one construct (p. 13 lns 12-17 and Fig 1B).  The prior art thus demonstrates many motivations including limiting the size of the engineered constructs and a need for high (or controllable), stable, and tissue-specific expression of transgenes/miRNA sensor constructs for effective gene therapy applications.  The size-reduction, enhanced expression levels (and an ability to modulate expression by varying the number of repeats in the synthetic enhancer), and enhanced cell-specific expression taught by Schlabach and practiced by Yan would be obvious motivation for a skilled practitioner to combine the teachings of NALDINI, Schlabach and Yan to generate vectors (engineer genetic constructs) for cell-specific, stable transgene expression comprising a synthetic promoter that has a length of 100-200 nucleotides (Yan’s was 100bp + 83bp)(instant c. 12), wherein the synthetic promoter comprises 10-tandem repeats of 10-nucleotides in length (instant c. 14 and 16), wherein a nucleotide spacer is positioned between the tandem repeat nucleotide sequences (Schlabach’s gapped repeats) (instant c. 17) and is 
Thus it would have been prima facie obvious to one of ordinary skill in the art, before the time of filing, to combine the teachings of NALDINI, Schlabach, and Yan, and the practitioner would have had a reasonable expectation of success in doing so as the prior art is all found in the field of gene therapy and regulating gene-expression for therapeutic applications.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  GAO (WO2015164786A1; Publ. Date: 29 October 2015) teaches a method of delivering a transgene to target cells of a subject, the method comprising administering to the subject a recombinant Adeno-Associated Virus (rAAV) comprising a transgene engineered to express an RNA transcript that comprises a binding site of at least one immune-associated miRNA, wherein the rAAV infects target cells of the subject thereby delivering the transgene to the target cells, wherein the RNA transcript comprises binding sites for at least two immune-associated miRNAs, wherein the RNA transcript comprises binding sites for two to ten different immune-associated miRNAs . GAO’s disclosure and many other claims are relevant to the specific claims of the instant application. 
Conclusion
Claims 1, 3, 7-12, 14, 16-18, 21-22, 25, and 27-30 are rejected. Claims 17 and 29 are objected to. No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                 
/KEVIN K HILL/Primary Examiner, Art Unit 1633